                                                                                            USDC SDNY
                                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                               DOC #: _________________
                                                                                                          2/12/2020
                                                                                            DATE FILED: ______________
---------------------------------------------------------------X
FELIX DE JESUS,                                                :
                                                               :
                                    Plaintiff,                 :
                                                               :             ORDER
                  -v-                                          :
                                                               :             18-CV-1281 (JLC)
EMPIRE SZECHUAN NOODLE                                         :
HOUSE INC., et al.,                                            :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

       The Court has preliminarily reviewed the proposed settlement agreement (Dkt. No. 81-1)
and does not understand one part of the section entitled “Settlement Compensation and Full
General Release”1 in paragraph 2, page 2, which provides:

                     The parties agree that Defendants will only issue a 1099 form to Lee
                     Litigation Group, PLLC, who shall issue a 1099 form to Claimant. The
                     total settlement amount shall be reported on Form 1099-MISC in the box
                     “Gross proceeds paid to an attorney.” Lee Litigation Group, PLLC will
                     provide Defendants its Form W-9.

          It does not appear that any of the payment to be made is being deemed wage income
(nor is the provision of a W-2 tax form to plaintiff noted, as is typical in these cases). The parties
are directed to explain the meaning of this provision, and if it is the case that 100% of plaintiff’s
recovery is considered non-wage income, then the basis for that characterization. To that end,
the Court does not understand what the parties mean by “gross payments paid to an attorney”
when plaintiff himself is getting a $20,000 payment under the terms of the proposed settlement.
A letter addressing this issue should be filed no later than February 19, 2020.

           SO ORDERED.

Dated: February 12, 2020
       New York, New York




1
    Given that the release is limited to wage-and-hour claims, it is really a limited release, not a general release.
